On appeal we review the judgment of the circuit court affirming the award of the Florida Industrial Commission in a case in which the Commission reversed the order of a deputy commissioner disallowing the claim.
There is ample evidence shown in the record to support the award of the Commission which was affirmed by the circuit court.
The judgment should be affirmed on authority of our opinions and judgments in the cases of Zee v. Gary, 137 Fla. 741,189 So. 34; Cohen v. Sloan, 137 Fla. 335, 188 So. 331; Ocala Mfg. Ice and Packing Co. v. Preskitt, 136 Fla. 796, 187 So. 168.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur. *Page 730